COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-052-CR
 
MICHAEL RAY WEST           
           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
STATE
 
----------
FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
The State has filed a motion to
dismiss the appeal of Appellant Michael Ray West because Appellant escaped from
custody pending this appeal and has not, within ten days after escaping,
voluntarily returned to lawful custody within the state of Texas. The State's
motion complies with rule 42.4 of the rules of appellate procedure and is
accompanied by an affidavit of an employee of the Parker County Sheriff's
Department which recites the pertinent facts. See Tex. R. App. P. 42.4.
No decision of this court having
been delivered before we received this motion, we grant the State's motion and
dismiss this appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                                       
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and
WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: September 4, 2003

1. See Tex. R. App. P. 47.4.